IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA -                    NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT OF                         FILE MOTION FOR REHEARING AND
CORRECTIONS -                         DISPOSITION THEREOF IF FILED
ZEPHYRHILLS CI and
DIVISION OF RISK                      CASE NO. 1D16-0509
MANAGEMENT,

      Appellants,

v.

WILLIAM RAINEY,

      Appellee.

_____________________________/

Opinion filed August 11, 2016.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: January 31, 2015.

Terry P. Roberts of the Law Office of Terry P. Roberts, Tallahassee, and Curt L.
Harbsmeier of the Harbsmeier Law Group, LLC., Lakeland, for Appellants.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.



PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.